SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 7, 2011 Date of Report (Date of earliest event reported) Bridgetech Holdings International, Inc (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 000-51697 (Commission File Number) 21-1992090 (I.R.S. Employer Identification No.) wy 101 Suite 215 Solana Beach, CA 92075 (Address of principal executive offices) (858) 847-9090 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant (a) Previous independent registered public accounting firm. Effective March 7, 2011, the Registrant dismissed Jewett Schwartz Wolfe & Associates, which firm audited Registrant’s financial statements from inception May 3, 2006 to our last fiscal year ended December 31, 2009. The change in the Registrant’s auditors was recommended and approved by the Board of Directors of the Registrant. Jewett Schwartz Wolfe & Associatesissued its auditors’ report on the financial statements for the years ended December 31, 2009 and 2008 and for the period from May3, 2006 (date of inception) to December31, 2009. which included an explanatory paragraph as to the Registrant’s ability to continue as a going concern. Other than the going concern disclosure described above, the auditors’ report of Jewett Schwartz Wolfe & Associates on the financial statements of the Registrant for the years ended December 31, 2009 and 2008 and for the period from May3, 2006 (date of inception) to December31, 2009, contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the years ended December 31, 2009 and 2008 and for the period from May3, 2006 (date of inception) to December31, 2009, and through the date of the termination of Jewett Schwartz Wolfe & Associatesthere have been no disagreements with Jewett Schwartz Wolfe & Associates(as defined in Item 304(a)(1)(iv) of Regulation S-K) on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Jewett Schwartz Wolfe & Associates, would have caused them to make reference thereto in their report on financial statements for such years. During the years ended December 31, 2009 and 2008 and for the period from May3, 2006 (date of inception) to December31, 2009, and through the date of the dismissal of Jewett Schwartz Wolfe & Associates, there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. The Registrant provided Jewett Schwartz Wolfe & Associates with a copy of this Current Report on Form 8-K, and requested that Jewett Schwartz Wolfe & Associatesfurnish the Registrant with a letter addressed to the U.S. Securities and Exchange Commission stating whether Jewett Schwartz Wolfe & Associates agrees with the disclosure contained in this report, or, if not, stating the respects in which it does not agree.The Registrant has received the requested letter from Jewett Schwartz Wolfe & Associates , and a copy of Jewett Schwartz Wolfe & Associates ’s letter is filed as Exhibit 16.1 to this Current Report on Form 8-K. (b) New independent registered public accounting firm. On March 10, 2011, and effective the same date, on the recommendation of the Registrant’s Board of Directors, the Registrant engaged GBH CPAs, PC as its independent registered public accounting firm to audit the Registrant’s financial statements for the fiscal year ending December 31, 2010 and to perform procedures related to the financial statements included in the Registrant’s quarterly reports on Form 10-Q, beginning with the quarter ended March 31, 2011. During the two fiscal years ended December 31, 2009 and 2008, and through the date of the engagement ofGBH CPAs, PC, neither the Registrant nor anyone on its behalf has consulted with GBH CPAs, PC, regarding either: (a) The application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Registrant’s financial statements, and neither was a written report provided to the Registrant nor was oral advice provided that GBH CPAs, PC, concluded was an important factor considered by the Registrant in reaching a decision as to an accounting, auditing, or financial reporting issue; or (b) Any matter that was either the subject of a disagreement or a reportable event, as each term is defined in Items 304(a)(1)(iv) or (v) of Regulation S-K, respectively. SECTION 9. Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits The following exhibits are furnished as part of this report: (d) Exhibits Number Description 16.1 Letter of Jewett Schwartz Wolfe & Associates , dated March 10, 2011, regarding change in independent registered public accounting firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bridgetech Holdings International, Inc. /s/ Scott Landow Scott Landow President, CEO & CFO Date: March 14, 2011 EXHIBIT INDEX Number Description Letter of Jewett Schwartz Wolfe & Associates , dated March 11, 2011, regarding change in independent registered public accounting firm.
